     3:18-cv-03205-SLD-JEH # 34-7   Page 1 of 53
                                                                        E-FILED
                                        Thursday, 08 October, 2020 05:47:32 PM
                                                   Clerk, U.S. District Court, ILCD




__________________________________

                 Sherry Benton
             September 17, 2020
__________________________________

  Nathan Cobbs v. Cameron Watson, et al.
       3:18-cv-03205-SLD-JEH # 34-7    Page 2 of 53


                UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF ILLINOIS


NATHAN COBBS,                         )
                                      )
       Plaintiff,                     )
                                      )
vs.                                   ) No. 18-3205-SLD
                                      )
CAMERON WATSON, et al.,               )
                                      )
      Defendants.                     )




       VIDEO CONFERENCE DEPOSITION OF SHERRY BENTON



              Taken on behalf of Plaintiff



                     September 17, 2020




              Sherrie L. Merz, RDR, CCR, CSR

                     CSR No. 084-002840

                         CCR No. 995
           3:18-cv-03205-SLD-JEH # 34-7   Page 3 of 53
                                                          Page 2


1                        INDEX OF EXAMINATION

2                                                        PAGE

3    Examination by Ms. Sifuentes                         4
     Examination by Mr. Patel                             103
4    Further Examination by Ms. Sifuentes                 108

5
                          INDEX OF EXHIBITS
6

7    Exhibit   No.   1     Subpoena                       5
     Exhibit   No.   2     IGRV Inmate History            37
8    Exhibit   No.   3     Return of Grievance            45
     Exhibit   No.   4     Return of Grievance            53
9    Exhibit   No.   5     Response to Grievance          62

10

11
                (The original exhibits were marked by the
12   court reporter and returned to Ms. Sifuentes.)

13

14

15

16

17

18

19

20

21

22

23

24

25



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 4 of 53
                                                                   Page 3


1                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
2

3
      NATHAN COBBS,                          )
4                                            )
            Plaintiff,                       )
5                                            )
      vs.                                    )   No. 18-3205-SLD
6                                            )
      CAMERON WATSON, et al.,                )
7                                            )
            Defendants.                      )
8

9               VIDEO CONFERENCE DEPOSITION OF SHERRY BENTON,
     produced, sworn, and examined on behalf of the
10   Plaintiff, on September 17, 2020, between the hours of
     9:00 a.m. and 12:52 p.m., by video conference, before
11   Sherrie L. Merz, Registered Diplomate Reporter,
     Certified Shorthand Reporter and Certified Court
12   Reporter, and afterwards transcribed into print and that
     signature by the witness is waived.
13

14                        A P P E A R A N C E S

15
                ATTENDED BY VIDEO CONFERENCE: The Plaintiff
16   was represented by Rachel F. Sifuentes, Esq., and James
     P. Gaughan, Esq., of the law firm of Riley Safer Holmes
17   & Cancila, LLP, 70 West Madison Street, Three First
     National Plaza, Suite 2900, Chicago, Illinois 60602.
18

19              ATTENDED BY VIDEO CONFERENCE: The Defendants
     were represented by Hinal Patel, Esq., of the Illinois
20   Attorney General's Office, 500 South Second Street,
     Springfield, Illinois 62704.
21

22

23

24

25



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7     Page 5 of 53
                    Examination by Ms. Sifuentes
                                                                Page 4


1                 IT IS STIPULATED AND AGREED by and between

2    counsel that the deposition of SHERRY BENTON may be

3    taken by and on behalf of the Plaintiff, on September

4    17, 2020, by video conference, before Sherrie L. Merz,

5    Registered Diplomate Reporter, Certified Shorthand

6    Reporter and Certified Court Reporter.

7                           *   *   *   *    *

8                           SHERRY BENTON,

9    of lawful age, being produced, sworn, and examined on

10   the part of the Plaintiff, and after responding, "I do,"

11   to the oath administered by the court reporter, deposes

12   and says:

13                          *   *   *   *    *

14                (On the record at 9:00 a.m.)

15   EXAMINATION BY MS. SIFUENTES:

16         Q.     Good morning, Miss Benton.        Could you please

17   state and spell your full name for the record?

18         A.     Sherry, S-H-E-R-R-Y, Benton, B-E-N-T-O-N.
19         Q.     Thank you, Miss Benton.        I'm going to start

20   off by showing an exhibit.     I'm going to represent to

21   you this is the subpoena that we used to subpoena you in

22   this action.    It's just to get us more or less

23   comfortable with how that's going to work, okay?

24         A.     Sure.
25         Q.     Okay.   If you'll bear with me for a moment.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 6 of 53
                    Examination by Ms. Sifuentes
                                                               Page 25


1            Q.    Why do you have these staff meetings?

2            A.    To constantly discuss what the boss needs to
3    tell us and updates on things happening statewide with
4    the agency, maybe potential grievances that we're
5    seeing.
6                  For example, years ago, the department
7    decided instead of three meals, they would do breakfast
8    and a brunch with the same amount of calories as a lunch
9    and dinner, but they did a brunch.         And our boss at the
10   time had a staff meeting to say the department is doing
11   this.    Be prepared that you might have more grievances
12   on the issue, those sort of updates.
13                 We no longer do the brunch, but our unit
14   doesn't always -- we're not privy to every single
15   direction the director may send out.          So our boss would
16   sit in warden meetings, things that apply to our unit.
17   We would have a staff meeting on that update.
18           Q.    Would you ever have staff meetings about one

19   particular grievance?

20           A.    Yes and no.   Maybe one grievance has come to
21   a chairperson's attention to say, hey, for example, this
22   is happening at this facility, be advised as that
23   facility might send in more grievances from their
24   offenders.
25           Q.    So sometimes a grievance is notable, and you



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7    Page 7 of 53
                  Examination by Ms. Sifuentes
                                                                    Page 26


1    expect that other prisoners might grieve the same issue,

2    so you share that in a staff meeting?

3          A.    Yes.
4          Q.    Can you give me some examples of those types

5    of grievances?

6          A.    I knew you were going to ask --
7                MS. PATEL:    Miss Benton, before you answer, I

8    want to make sure if you're sharing the topic of

9    grievances, don't say any inmate names or anything like

10   that if they relate to medical and personal information

11   for the inmate.

12         A.    Understood.
13         Q.    (By Ms. Sifuentes)       All right.       Go ahead,

14   please.

15         A.    Sure.    And, of course, as I said I've been
16   there 17 years.     I know it has happened.          I can't
17   remember in several years.     The brunch comes to mind.
18   It would be issues like that that either have happened
19   statewide or a warden has put the direction of something
20   that is happening at his facility.        Nothing leaks out --
21   sorry -- at the top of my head.        That hasn't happened in
22   quite a few years.
23         Q.    Getting back to this notable grievance issue,

24   have you had a situation where a particular staff person

25   is being complained about by an unusual number of



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7   Page 8 of 53
                    Examination by Ms. Sifuentes
                                                              Page 27


1    inmates?

2          A.    I have.
3          Q.    And what do you do when that happens?

4          A.    In my case, it happened to be when Tamms, the
5    super max, was opened.    Tamms has since been closed for
6    probably close to 16 years.     But there was offenders who
7    were housed at that time at Tamms.       I don't recall the
8    officer's name, but I got a lot of grievances on a
9    particular male officer.    I eventually called up
10   internal affairs and said, basically, I see a lot of
11   grievances on this particular officer.        What's with the
12   officer?   And the answer was he's a very good officer by
13   the book and the offenders don't like that.         He gives no
14   -- if they broke the rule, they broke the rule.        They
15   deserve it.    They deserve it, and he doesn't vary.      And
16   that apparently did not sit well with the offenders down
17   there at the time.    So that was that.
18               But I was also told he had never been sent to
19   the employee review board, which is where staff would be
20   referred to.    And he had never been referred or any
21   blemish on his personnel file.       It was just he was very
22   much by the book.
23         Q.    So you received an unusual number of

24   complaints about a particular officer, and this caused

25   you to reach out to internal affairs?



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7   Page 9 of 53
                   Examination by Ms. Sifuentes
                                                             Page 28


1          A.     Correct.
2          Q.     Why did you reach out to internal affairs in

3    this situation?

4          A.     Internal affairs would be the one to
5    investigate staff conduct at that time.
6          Q.     Does someone else investigate staff conduct

7    currently?

8          A.     I've got to be honest.     I'm not for sure how
9    that gets done these days.     We have a central
10   investigation to oversee each facility's internal
11   affairs unit.    And I think now the warden and central
12   investigations give that direction.
13         Q.     So if it happened again today and you

14   received an unusual number of grievances by this officer

15   and you wanted to look into it, you could contact

16   central investigation?

17         A.     I could, or I could attempt to contact
18   internal affairs and see what they told me.
19         Q.     And you mentioned the employee review board.

20   What is that entity?

21         A.     The employee review board is when staff get
22   in trouble, you go before this board.        I've never been,
23   knock on wood.    And they decide, I believe, whether or
24   not you've broken any state rules or DOC rules and, if
25   so, what your punishment should be.        But there's oral



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 10 of 53
                    Examination by Ms. Sifuentes
                                                                   Page 29


1    reprimand to days off all the way up to termination.
2            Q.    And internal affairs had that disciplinary

3    information about the employee, and they were able --

4            A.    I was thinking -- I'm sorry.        Go ahead.
5            Q.    I just said and they were able to advise you

6    about it?

7            A.    I think that they at that time they would
8    know.    Again, it's been probably close to 16 years ago.
9            Q.    And the employee that you contacted internal

10   affairs about, the officer, it sounds like you also

11   received some information about his personnel file; is

12   that right?

13           A.    They would have -- any case at that time, if
14   that staff would have been in trouble or a complaint
15   either from another staff person or from an offender
16   would at that time have gone straight through internal
17   affairs.     And from my recollection, they had no file on
18   him.
19           Q.    Understood.    Thank you.     If we could talk

20   about the process of handling appeals a little bit.             How

21   do you receive an appeal?

22           A.    An offender would mail it into our office.
23           Q.    Is there any other way that you receive

24   appeals?

25           A.    We do but that's -- they can only appeal by



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-7   Page 11 of 53
                   Examination by Ms. Sifuentes
                                                               Page 30


1    sending in records themselves.        Sometimes we have
2    offenders who mail their grievance -- which you call an
3    appeal, their grievance -- to outside family members and
4    submit for them.     That is incorrect.      An offender has to
5    submit it directly.
6           Q.    So sometimes you receive grievances being

7    appealed in improper ways?

8           A.    Correct.
9           Q.    What do you do with these improperly

10   submitted appeals?

11          A.    It's been a while since that happened.       I
12   think at one point they were given to the boss at the
13   time, and I've been through -- on my fourth boss, so
14   each boss did it differently.         Sometimes the boss would
15   have clerical write a letter and send it back to the
16   family member on the envelope explaining basically we
17   don't accept them this way and he should submit in the
18   regular manner.
19                I believe one boss would have it all
20   submitted back to the offender with a letter saying we
21   received this from your family.        We don't accept it this
22   way.   You may submit through the regular process.        I
23   believe if an offender has done that he several times
24   with the same grievance, we would just send it to file
25   saying no review as again submitted by family members.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 12 of 53
                   Examination by Ms. Sifuentes
                                                            Page 54


1    same document.     Is this the memo being referred to?

2          A.    Yes, ma'am.
3          Q.    Scrolling back to the first page of the

4    document, next to this notation about the memo you've

5    written 12/18/17 T, 2/15/18 B under the date.       What does

6    this refer to?

7          A.    Again, he submitted one grievance.      At the
8    top of that grievance that he submitted within this
9    submission, he dated that grievance at the top with the
10   date of 12/18/17.     And at the bottom where he signed his
11   signature which we refer to as the bottom, he dated it
12   February 15 of 2018.
13         Q.    So the top date in this grievance is the same

14   date as the bottom date from the previous grievance; is

15   that right?

16         A.    Yes.
17         Q.    And in the regarding field, you've written

18   assaulted by "three of six" officers; is that right?

19         A.    Yes.    I added the date 12/15 of '17.
20         Q.    And you added the date 12/15/17 referring to

21   the date of the assault; is that correct?

22         A.    Correct, as cited by the offender, yes.
23         Q.    And this 12/15/17 date is the same date as

24   the top date from the previous grievance; is that

25   correct?



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 13 of 53
                    Examination by Ms. Sifuentes
                                                               Page 55


1            A.    It is.
2            Q.    So we have an overlapping date of the assault

3    with a date in the previous grievance; is that right?

4            A.    Say that one more time to me.
5            Q.    We have an overlapping date of assault in

6    this grievance that's the same date as the top date from

7    the previous week?

8            A.    What do you mean by there's an overlapping
9    date.
10           Q.    I just mean they're the same date, the exact

11   same date.

12           A.    It is the same date that he dated his first
13   grievance to our office; that is correct?
14           Q.    So the same date that he put in the top date

15   from his previous grievance he's now saying is the date

16   of the assault in this second grievance, right?

17           A.    Correct.
18           Q.    And in both grievances he discussed an

19   assault by three of six officers, correct?

20           A.    He did.
21                 MS. PATEL:    Rachel, I don't mean to

22   interrupt.     I want to make sure the record is clear.

23   You were asking about whether the 12/18 date on this

24   document was the same as the top date on the previous

25   exhibit that you were showing her.          And I don't believe



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 14 of 53
                  Examination by Ms. Sifuentes
                                                                Page 56


1    it is.   It's the bottom date on the previous exhibit.

2          Q.    (By Ms. Sifuentes)      Okay.   I think I said the

3    top date, but I think what I'm getting at is we can

4    agree that the top date from the previous grievance is

5    now the date that Mr. Cobbs wrote as the date of the

6    assault in his current grievance, correct?

7          A.    Correct.
8          Q.    So now you know the date that he's claiming

9    the assault occurred?

10         A.    In this second submission, yes.
11         Q.    And it's the same date he has as the top date

12   from the previous grievance?

13         A.    It is.
14         Q.    And both grievances are about the same

15   assault by three of six officers?

16         A.    They are very similar but yes.          The crux of
17   both grievances are both about being assaulted by staff.
18   You are correct.
19         Q.    Do you think that Mr. Cobbs was resubmitting

20   his grievance to you with more information?

21         A.    He did, yes.
22         Q.    And none of the boxes are checked for

23   additional information required on this form, right?

24         A.    That is correct.
25         Q.    The only box checked on this form is not



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-7   Page 15 of 53
                   Examination by Ms. Sifuentes
                                                             Page 57


1    submitted in the time frame outlined in Department Rule

2    504.   Therefore, this issue will not be addressed

3    further, right?

4           A.    That is correct.
5           Q.    And this grievance was received by you on

6    April 3rd, 2018?

7           A.    Correct.
8           Q.    And so why is this grievance not submitted in

9    the time frame within the rule?

10          A.    The rule states that when you are at the same
11   facility that your issue occurred, you have to file a
12   grievance within 60 days to the grievance officer at
13   that facility.    So in this second submission, he writes
14   in his grievance that the incident occurred on 12/15.
15   He didn't get it to the grievance officer until
16   March 1st.    He had until February 15th to do that.
17          Q.    So you determined from the paperwork that you

18   don't think he submitted it to the grievance officer

19   within the time frame allowed?

20          A.    Correct.
21          Q.    And why did you underline the part in this

22   form that says this issue will not be addressed further?

23          A.    Because he's not met the time frame for this
24   submission.    It's already April.      If that's the first
25   time he's filing it, and it's already outside time



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 16 of 53
                    Examination by Ms. Sifuentes
                                                              Page 58


1    frames, subsequent submissions aren't going to meet time
2    frames.
3          Q.     Right.   But why did you specifically

4    underline the words this issue will not be addressed

5    further?

6          A.     For the reason I just gave you.
7          Q.     Could Mr. Cobbs have submitted his original

8    grievance with a counselor's response and had his

9    grievance heard by you if the response was within the

10   proper time frame?

11         A.     No, because he needs the grievance officer's
12   report also.    He needs both from the facility.
13         Q.     So he needs the counselor's response and the

14   grievance officer's response in order for the ARB to

15   consider his appeal?

16         A.     That is what the DR says, yes, and that's
17   what we advised him to do back in December.         But as you
18   can see from these grievances so -- if I signed it
19   December 28th, he probably received it shortly after the
20   New Year, maybe January 5th through the 10th because it
21   is holiday season.
22                So the second submission, he doesn't state
23   that he finalized the grievance until almost two months
24   later.    Why, I don't know, because we would have told
25   him back in January and given him ample time to



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 17 of 53
                    Examination by Ms. Sifuentes
                                                             Page 59


1    resubmit.    He had until February 15th to get it to
2    staff.
3                 But yet he dates the agreement February 15th
4    and waits until March the 1st to submit it to staff.
5    Now, had he gotten it to staff timely, I would have
6    reviewed it.    But he did not, so I can't.
7          Q.     Does the ARB have any discretion to waive

8    these requirements of the copies of the counselor's

9    response and the grievance officer's report?

10         A.     Not in the same facility.     Now, if he would
11   write a letter saying I just got confirmed this; I
12   initially filed this but I left or I couldn't file it
13   because the very next day after the incident, I went on
14   a court writ.    And I was there for three months and just
15   got back today, so I'm filing it, of course.        If he's
16   not physically at the facility, then there wouldn't be a
17   way for him to file it.
18                But that does not appear to be the case here.
19   He's at the facility.    In fact, I looked it up today.
20   He didn't leave there until 2019.       There was no
21   movement, not a court writ, not a medical furlough.
22   He's at Western until he leaves in 2019.
23         Q.     So he could write you a letter explaining

24   circumstances that prevented him from submitting the

25   copy of the grievance officer's report and counselor's



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 18 of 53
                    Examination by Ms. Sifuentes
                                                              Page 69


1          A.     If he would have resubmitted the grievance, I
2    would have then wrote a new form telling him please
3    check with staff for updates.       I probably would have
4    looked at CHAMP entries to see if he even did submit it
5    to them.    And if I saw those entries, I probably would
6    have wrote on my comments section below or above where I
7    sign my name, records reflect they're working on it.
8    Please be patient.      You can continue to ask for updates
9    with staff.    But, of course, I didn't get those
10   questions.
11         Q.     (By Ms. Sifuentes)     Right.   But the ARB,

12   would you have any discretion to accept his grievance

13   without this officer's report?

14         A.     No.
15         Q.     No.   You would have just kept sending it back

16   to him and telling him to wait for a response?

17         A.     Correct.    Unfortunately there's, only one
18   grievance officer to answer for anywhere from 1500 to
19   2,000 inmates.     That's the process.    But if filed
20   correctly, you will get a response.
21         Q.     Is it possible that a response could be lost

22   in the mail?

23                MS. PATEL:    Object to the form of the

24   question.    Miss Benton, you can answer if you know.

25         A.     I can't answer that.    I mean, I guess



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 19 of 53
                  Examination by Ms. Sifuentes
                                                              Page 70


1    anything is possible.    But based on the mail that our
2    office gets, that we get, we get quite a bit of mail.          I
3    haven't come around anything where -- usually when an
4    offender said it's lost, it's just simply we're
5    backlogged and it takes time to do a good research.
6    From what I gather from the facility, their response
7    would have been sent through institutional mail.         So it
8    wouldn't have left the institution to come to us, that
9    goes out of the institution to the U.S. Postal Service
10   like any other mail would to you or I.
11         Q.    (By Ms. Sifuentes)      It sounded like you were

12   saying offender's sometimes tell you that their response

13   is lost.

14         A.    They think that, because it takes so long.
15   And, unfortunately, they are offenders.        They do think
16   staff forgets them when they are not.        And conspiracy
17   theories abound.    And oftentimes when they do write to
18   us saying things like they won't answer me, they could
19   simply ask staff at the facility what's the status.
20               All I do is look up on the computer, see if
21   it's being worked on and write them back and say it's
22   still being worked on.    Please continue to be patient.
23   In the future just ask staff where it's at.         You will
24   get a response.    Once you do, just submit all of it here
25   to us.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 20 of 53
                    Examination by Ms. Sifuentes
                                                                   Page 71


1            Q.    So this grievance of Mr. Cobbs was designated

2    an emergency grievance by the chief administrative

3    officer, right?

4            A.    It was, yes.
5            Q.    And yet it also took over four months for the

6    grievance officer to respond to it, right?

7            A.    It did.
8            Q.    Is that typical in your experience for

9    emergency grievances to take several months before a

10   response is given to the offender?

11                 MS. PATEL:    I'm going to object to the

12   question or the form of the question and to foundation.

13   Miss Benton, you can go ahead and answer if you know the

14   answer.

15           A.    As a rule of thumb, no, it doesn't take that
16   long.    But you would have to ask that grievance officer,
17   you know, why it took four months.          Was she off work,
18   have to wait on internal affairs to look into something
19   and get her response back?       I don't know.         And if that's
20   the case, if internal affairs were looking into
21   something, it would take a while.          But that's something
22   you'd have to ask the facility if they recall why it
23   took four months.
24           Q.    (By Ms. Sifuentes)       As a rule of thumb, this

25   time period is not typical.       What is a typical time



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 21 of 53
                   Examination by Ms. Sifuentes
                                                            Page 72


1    period for a response to an emergency grievance?

2                 MS. PATEL:    Object to the form and foundation

3    of the question.    Go ahead.

4          A.     Typically, you would see it within a month,
5    but I don't know what was happening at the facility
6    level.   You would have to ask them for why there was a
7    delay.
8          Q.     (By Ms. Sifuentes)     Then in your experience,

9    the time period can vary, but it's typically within a

10   month to respond to an emergency grievance?

11         A.     Yes, on average.
12         Q.     I'm going to stop showing this document.

13   Miss Benton, we talked a little bit earlier about staff

14   meetings of the ARB.      And you mentioned they could be

15   for various reasons.      Do you have staff meetings about

16   use of force grievances?

17         A.     I don't recall one specifically about use of
18   force, no.
19         Q.     Have you had staff meetings about particular

20   officers?

21         A.     No.
22         Q.     And, I'm sorry, I'm going to go a little bit

23   to the discussion we had about when you make a decision

24   on a grievance.    You've been dealing with grievances

25   that in our case weren't reviewed on the merits.      Would



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7    Page 22 of 53
                   Examination by Ms. Sifuentes
                                                             Page 73


1    that be an accurate way to describe it?

2          A.     Sure.
3          Q.     But you do get grievances that are properly

4    submitted according to the rule; is that right?

5          A.     Sure.
6          Q.     And in those circumstances, what do you do

7    with that grievance as the next step?

8          A.     Well, if he submitted it timely, like he
9    filed it timely to the facility, he got their response,
10   he submitted what he wrote, what they wrote timely to
11   our office, you read the grievance.        You read what staff
12   wrote and ensure that staff has the appropriate answers
13   to his issue.    If not, if they feel he hasn't or they
14   didn't review every issue, then you would research
15   whatever it took to get him that answer.
16         Q.     Okay.   So sometimes you refer a grievance for

17   more activity to be done to address the offender's

18   issue?

19         A.     I have.   It's called remand or remanding a
20   grievance.   Sure, I have.
21         Q.     Approximately what percentage of grievances

22   do you remand?

23         A.     I would say less than 10 percent probably.
24         Q.     Uh-huh.   And so what about the other 90 or so

25   percent of those grievances?        What are you doing with



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 23 of 53
                   Examination by Ms. Sifuentes
                                                             Page 74


1    those?

2          A.     Well, I can only say that staff made the
3    appropriate -- or addressed all the issues and did it
4    correctly.
5          Q.     Okay.    So staff addressed all the issues

6    appropriately.    What do you do with the grievance?

7          A.     Let me rephrase.   There are grievances that
8    come with tickets, but they're different than property,
9    medical, staff.      So tickets have various time frames for
10   tickets to be written, served, heard.        So if he would
11   file a grievance on a ticket and everything was timely,
12   when I review those there's a different set of criteria
13   that also goes along with the ticket.
14                And the grievance process, I expunge tickets
15   meaning something was in the ticket that didn't meet the
16   time frame.    So in those cases, I would absolutely
17   affirm his grievance and expunge the ticket off his
18   record.    So those do occur.   Sometimes I remand those
19   back to add more to the ticket or to add more to the
20   basis.    But tickets come with a whole different set of
21   criteria also.
22                So when we're just talking about staff and
23   medical, again depending on what the inmate wrote in his
24   grievance and how staff answered that, if they answered
25   all of his issues and I felt they answered them



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7    Page 24 of 53
                   Examination by Ms. Sifuentes
                                                             Page 75


1    appropriately, there's nothing else for me to research.
2    Typically, that grievance is denied.
3                 Grievances can be ruled mixed, that for
4    example with medical, records confirm that you didn't
5    get your meds on this day, you got them on the following
6    day, but you were supposed to get him the day you said,
7    but you didn't.     Here's why.     The pharmacy which is
8    outside the control of DOC didn't have that in stock.
9    We had it the next day.
10                So that would be a misruling and you tell the
11   offender you are correct.     You did not get them that day
12   that you claimed.     However, you did get them the next
13   day, and the reason that you didn't get them was because
14   they were out of stock and they didn't have them to give
15   to you.    So that could be a misruling.
16                I could remand that back to get that answer,
17   but if staff provided that answer, there wouldn't be a
18   reason to research more.     Does that make sense, I hope?
19         Q.     Yes.   No, that's helpful.     Thank you again.

20         A.     So, again, sorry I can't give cut and dry
21   answers, because grievances are not cut and dry.        It
22   depends on what the inmate writes.        Depends on the issue
23   that he brings up.    Depends on what staff look at and
24   answer.    We are human.   He writes five issues and they
25   only check four.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-7   Page 25 of 53
                    Examination by Ms. Sifuentes
                                                                  Page 76


1                 But yes, all we can look at -- this one that
2    they didn't.    And I can research that on my own and get
3    the answer or I can officially remand it back and make
4    them get the answer for me.      But it's probably just
5    quicker for me to e-mail the appropriate staff, get the
6    answer and move about my day.
7           Q.    Let me show you the staff member we were

8    looking at before, and we can talk about Mr. Cobbs'

9    grievance, if you'll bear with me.         Is it now loaded for

10   you?

11          A.    I see that.
12          Q.    And this is a document I don't think you

13   have, but we talked about it, the grievance officer's

14   report.

15          A.    Correct.   Our office did not receive that.
16          Q.    Right.   And there's a section for the facts

17   reviewed; is that correct?

18          A.    Correct.
19          Q.    Are you able to read this?        Is it large

20   enough, visible for you to see?

21          A.    I can probably come up and read it.       Yes.
22   We'll stumble through it.
23          Q.    Let me see if I can make it easier for you to

24   look at.    I don't know if zooming in is helping.

25          A.    I can see it.    It's cut off, so if there's a



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 26 of 53
                    Examination by Ms. Sifuentes
                                                          Page 77


1    control bar.    If not -- I can make do with whatever you
2    had up there.    Yes, I can see that.
3          Q.    Is that visible enough to read?

4          A.    Sure.
5          Q.    All right.    Could you read the text that's on

6    the screen to yourself?    And let me know when you're

7    done reading this entire page, okay?

8          A.    Yes.    Okay I've read it.
9          Q.    Okay.    You've read it, and this describes

10   that Mr. Cobbs filed an emergency grievance and said he

11   was assaulted by three officers; is that right?

12         A.    Yes, he alleges assault by officers.
13         Q.    Uh-huh.   And then a lieutenant from internal

14   affairs responded to the officer, his grievance officer,

15   that all the staff involved were interviewed, right?

16         A.    Yes.    That's what that says.
17         Q.    And the interviewed staff denied the

18   allegation.

19         A.    Yes.
20         Q.    And they said that what happened was offender

21   Cobbs refused medical treatment and he had

22   self-inflicted wounds.

23         A.    That is what that states.
24         Q.    And they determined that the allegations were

25   unsubstantiated.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 27 of 53
                  Examination by Ms. Sifuentes
                                                           Page 78


1          A.    Correct.
2          Q.    And then Mr. Cobbs was interviewed by the

3    grievance officer and said he didn't have anything more

4    to say.

5          A.    That is correct.
6          Q.    And he also said nothing had happened since.

7          A.    Correct.
8          Q.    And then the officer put a note that the

9    inmate may request a transfer through his correctional

10   counselor if eligible?

11         A.    Correct.
12         Q.    And he had requested as relief to file

13   criminal charges on staff and to be transferred.

14         A.    That is what is written, yes.
15         Q.    And the recommendation made based on all of

16   the information of the report by the grievance officer

17   was that the grievance be moot.

18         A.    That is what's stated, yes.
19         Q.    If Mr. Cobbs had appealed this to the ARB,

20   what would the ARB do with this appeal?

21               MS. PATEL:   Objection to the form and

22   foundation, but you can answer.

23         A.    I'd have to read what he changed in the
24   grievance, because it appeared when you showed the slide
25   about the grievance compared to the one I originally got



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7   Page 28 of 53
                   Examination by Ms. Sifuentes
                                                                Page 79


1    from him, he scribbled some stuff and added and changed
2    it.   So I would have to read it.
3           Q.    (By Ms. Sifuentes)      Uh-huh.

4           A.    I would read this.      It appears internal
5    affairs did do an inquiry.     Again, these are summarized
6    or paraphrased.    It says all staff involved interviewed.
7    So I don't know if that means just from reading this
8    just the three that were accused of assaulting him or
9    that the others that he writes were also present.
10                The second line it says inmate stated and I
11   assume they're taking it from his grievance when they
12   write inmate states, Howell, Mayer, Scoggs, Session,
13   Scheffler and Lindsey.     So six are present, but he
14   claims three assaulted him.     I can only assume that all
15   six were interviewed as the inmate states the other
16   three were present, but they didn't do the assaulting.
17                So you have three that aren't accused of
18   anything that I assume were being interviewed about the
19   allegations against the other three.        I would probably
20   have called up Lieutenant Durell and asked for more
21   information, is that correct?        Because again he's --
22   internal affairs does not provide the paperwork or
23   investigative files.    So he would have just given a
24   quick answer.
25                But I probably would have called him up and



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 29 of 53
                  Examination by Ms. Sifuentes
                                                               Page 80


1    said am I correct in assuming the other three were also
2    interviewed or present and would have witnessed any
3    alleged wrongdoing and give statements to that effect.
4    Because the inmate writes according to the grievance
5    officer that they were present.      So I probably would
6    have gotten verification on that and made a decision.
7          Q.    Is it your understanding that internal

8    affairs has paperwork or files related to the inquiry

9    that they conducted, and you would have asked them for

10   clarification based on those records as to what

11   Lieutenant Durell means when he says all staff involved

12   were interviewed?

13         A.    Correct.
14         Q.    You would have also read the grievance from

15   the offender to get information about his version of the

16   event; is that correct?

17         A.    Yes.   I also would have checked any CHAMP
18   entries that were written on or around those days.         I
19   would have -- I'm curious about if he refused medical
20   treatment for self-inflicted wounds.       I definitely
21   probably would have contacted medical as to what his
22   medical chart shows for that specific issue.
23               It says Cobbs was placed in IS, which is
24   investigative status, so I would have checked his
25   disciplinary card that tells me he's getting a ticket,



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 30 of 53
                   Examination by Ms. Sifuentes
                                                            Page 81


1    like he is violating some rules and was upset over
2    allegations over pending charges.       So is pending charges
3    IDOC charges, or is pending charges like outside like a
4    state's attorney is going to place charges against him?
5                 And so what occurred to me is he's being
6    escorted to investigative status because either he's
7    getting a ticket from us and doesn't want to go to seg,
8    and he's causing a ruckus and there's an incident, so it
9    wouldn't take six of staff to escort him to a seg cell.
10   So just in my experience, this tells me that the
11   offender is acting up to where staff feel they need more
12   than two people to escort him to seg.
13         Q.     Uh-huh.

14         A.     If there was an incident of that type of
15   occurrence, incident reports would be written by staff.
16   I may have also asked the warden's office for any, if
17   any exist, incident reports written by staff for this
18   day on him with any of the six officers' names being
19   mentioned.
20                So all of those are at my disposal, and I
21   would probably have asked for the information, looked at
22   it and made a decision based on all of that.
23         Q.     One of the things you mentioned was looking

24   at CHAMP entries.      What does CHAMP stand for.

25         A.     CHAMP is an acronym for -- basically it's



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7    Page 31 of 53
                    Examination by Ms. Sifuentes
                                                                   Page 82


1    counseling information.       Any time staff have contact
2    with an offender, typically it's your counselor.            That's
3    who you'll see when they have contact with an offender.
4    They'll write saw offender today.
5                  He had no issues or he requested more
6    grievance forms or wanted to know about when he's going
7    to yard.     It's just their daily contact.         Now, like I
8    said, a couple years ago we started a statewide
9    grievance receipt, so now there are more entries.
10                 Any time staff get a grievance, typically
11   it's your counselor who writes received grievance this
12   day and what they are doing with it.           And then the
13   grievance officer if the inmate sent it to them would
14   say received this grievance.           And what the CHAMP entry
15   said, they handed the inmate a receipt.
16                 There's a lot of mail room entries.        Each
17   facility is different.       Any time an inmate sends legal
18   mail out, the mail room logs it into the CHAMP.           Our
19   office will log some CHAMP entries.           Any time staff has
20   a family member on the phone asking questions, they'll
21   log it.
22                 So you get an overall picture of he -- it's a
23   rule.    For being on the outside, meaning -- I'm not at
24   that facility -- of what life is like for him.           If he's
25   making a complaint, if he's asking about school, if he's



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 32 of 53
                    Examination by Ms. Sifuentes
                                                             Page 83


1    started to work, if he has any issues with the staff.          I
2    mean, those would usually be documented other than
3    confidential.    Health care doesn't comment in these sort
4    of entries.
5          Q.    Okay.   It sounds like you take several steps

6    of investigation to evaluate the appeal.        What are you

7    trying to ultimately determine to make your decision?

8          A.    So my decision making is to make sure staff
9    did their job.    They investigated this claim, they
10   looked at everything I would look at, and they made a
11   determination.    I can't find staff guilty or not guilty
12   of something.    My job is to ensure at the facility level
13   that they did that.
14         Q.    And what kind of relief, if any, could you

15   have given to Mr. Cobbs if you found that staff did not

16   properly do that investigation?

17         A.    Well, if an investigation was done, I can
18   only go by what they found in their investigation.       I am
19   not internal affairs.    I don't have that power.     All I
20   can say is they did investigate it, and here's what they
21   found.   However, if staff didn't investigate it, I can
22   certainly remand that back and have the warden have it
23   looked into.    That I can do.
24               But what the outcome of that investigation is
25   is out of my control and out of my decision.        I don't



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 33 of 53
                    Examination by Ms. Sifuentes
                                                                  Page 84


1    have that authority to tell you if staff did or didn't
2    do something.     I can only ensure that it was looked
3    into.
4            Q.    Understood.    We were talking about how there

5    were six officers present according to Mr. Cobbs, as

6    reflected in this report.       And it was unclear from this

7    notation how many of the staff were interviewed; is that

8    right?

9            A.    It is to me.    But the other chairmen when
10   they read that may not think that.          But "all staff
11   involved," it could be that I tend to pick apart words
12   in sentences too much.       But all staff involved, does
13   that mean the three involved in the assault, or did that
14   mean the total of six?       It's just how I read that
15   sentence.
16           Q.    I understand.    If you had contacted internal

17   affairs and they told you only the three accused

18   officers were interviewed and the other three were not,

19   what kind of recommendation would you have made?

20                 MS. PATEL:    Objection.     Form.

21           A.    It tells me that if they were not near the
22   incident or they had walked off and went to different
23   building, well, then there would be no reason to
24   interview them as they're not present.           But if they were
25   present and were there the whole time, then yes, I would



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7    Page 34 of 53
                   Examination by Ms. Sifuentes
                                                              Page 85


1    remand that back saying you've got to get the other
2    three answers.
3          Q.     (By Ms. Sifuentes)      Uh-huh.   So depending on

4    the facts and circumstances, you may or may not

5    recommend more investigation?

6          A.     Correct.
7          Q.     Okay.    I'm going to stop showing this

8    document.

9                 (Reporter clarifies exhibit number.)

10                (Off the record at 11:45 a.m.       Back on the

11   record at 11:54 a.m.)

12         Q.     (By Ms. Sifuentes)      I'm going to share a

13   document.    It's just going to take me two seconds

14   please.    Okay.    And I think you also have a copy, Miss

15   Benton, but this was the return of grievance dated

16   April 10th, 2018, Exhibit 4 in this deposition.        And

17   you're able to see it?     You have a copy?

18         A.     Yes, I do.
19         Q.     Great.    I'm just going to scroll down to the

20   third page of that document.        It has 137 number on the

21   bottom.    Can you see that?

22         A.     I do.
23         Q.     And you see these stamps in the counselor's

24   response area of the document?

25         A.     Yes.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 35 of 53
                    Examination by Ms. Sifuentes
                                                                Page 86


1            Q.    And one of the stamps is for received by the

2    ARB; is that correct?

3            A.    Yes.
4            Q.    And then there's another stamp, it looks like

5    it says grievance office, maybe officer; is that right?

6            A.    Yes.
7            Q.    And so was this second stamp on the document

8    when it was received by ARB?

9            A.    Yes.
10           Q.    And so does this tell you that this grievance

11   was received by the grievance officer at the

12   institution?

13           A.    Yes.   It appears it was received on
14   March 1st.     That's what the grievance officer ruled on,
15   although you can't see the date on our copy.           I can only
16   say that it's March 1st because that's what their memo
17   says.    The date received was March 1st.         So I can only
18   assume that's a March 1, 2018, stamp.
19           Q.    Right.   So it was received -- can't see the

20   date in this receipt stamp?

21           A.    Correct.
22           Q.    We just have this date from the memo prepared

23   by the grievance officer.

24           A.    Yes.
25           Q.    Now, you know from the -- you now know that



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 36 of 53
                    Examination by Ms. Sifuentes
                                                            Page 87


1    the other documents that I showed you that Mr. Cobbs

2    submitted his grievance to the warden, and it was

3    accepted as an emergency grievance in January 2018?

4          A.    Yes.
5          Q.    And then would you say this is a duplicate

6    that he submitted to the grievance officer at the

7    institution?

8          A.    I don't know.
9          Q.    You don't know.   What do you think he was

10   trying to do with this --

11         A.    I think what he's done is -- in my opinion
12   what he's done is he clearly has submitted multiple
13   grievances.    Whether they're the same, I don't know.       I
14   don't know that that grievance is the one that they
15   officially reviewed.
16               I would say no, because there's no other
17   stamps on it other than ours and the March 1.       So the
18   one he submitted back in January is not this one.       So
19   because he's not getting an answer from them, he hasn't
20   heard from them by March, he's submitting again.
21         Q.    Yeah.

22         A.    And so they rule in March that that
23   submission is over 60 days, and they are correct.       Now,
24   could they have also told him somewhere on this form,
25   hey, he have one pending, it's number -- whatever that



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 37 of 53
                  Examination by Ms. Sifuentes
                                                              Page 88


1    emergency grievance number was.      It was at the top of
2    that grievance.   That's still pending here.
3          Q.    Uh-huh.

4          A.    That probably would have -- yes.        But again,
5    I think he received a receipt saying in January we've
6    got it and are working on it.       Rather than asking them
7    for an update, it appears he just files another one
8    which again staff treat as another individual submission
9    and answer it as such.
10         Q.    Right.    So it sounds like you were saying

11   staff can treat it as another individual submission and

12   answer it as such.     Or if they realize it's about the

13   same incident, and there's a grievance already pending,

14   they can respond with information about the pending

15   grievance; is that right?

16         A.    Correct.    They still would have ruled this
17   untimely, but where it says other on that form, they
18   could have said, hey, you've already submitted this
19   issue.   It's currently pending here.      Sit tight.    You'll
20   get an answer.
21         Q.    Uh-huh.    And you've seen staff do it before

22   with other grievances?

23         A.    I have.
24         Q.    I'm going to show you a different document.

25   This is the grievance officer's report that we were



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 38 of 53
                   Examination by Ms. Sifuentes
                                                                   Page 89


1    discussing before.     You don't have a copy, but can you

2    see it on the screen?

3          A.    Yes.
4          Q.    And we talked a little bit before about the

5    relief Mr. Cobbs suggested.     I'd like to revisit that

6    with you a bit.    It was in this section of the grievance

7    officer's report that Mr. Cobbs requested to file

8    criminal charges on staff and to be transferred.           Had he

9    appealed the grievance, would you have been able to

10   provide that requested relief?

11         A.    No.
12         Q.    Why not?

13         A.    He would need an attorney to press criminal
14   charges, or he could be his own attorney.           It's no
15   different for him asking me if I wanted to press
16   criminal charges.    He would have to bring the
17   information to the state attorney's office, and they
18   would be the ones to decide whether or not they were
19   going to press charges.     So that's not in IDOC's realm.
20   I've given him the same answer on the transfer.          Starts
21   with the counselor.     You have to request it, then go
22   from there.
23         Q.    So with regards to his request to file

24   criminal charges, ARB doesn't have the authority to

25   grant that request?



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 39 of 53
                    Examination by Ms. Sifuentes
                                                                Page 90


1            A.    We do not.
2            Q.    And with regards to his request to be

3    transferred, there's a separate process for that, and he

4    would have to use that process beginning with contacting

5    his correctional counselor?

6            A.    That is correct.
7            Q.    I am going to show you another document.       I

8    believe this is a document you do have, return of

9    grievance.     This is your first grievance dated December

10   28 of 2017.     And can you see it or do you have your

11   copy?

12           A.    Yes.
13           Q.    We talked about the box of additional

14   information that you determined you required from the

15   grievance that he submitted at the time.           And the first

16   item on that list was the counselor's response of the

17   original grievance, correct?

18           A.    Yes.
19           Q.    Now, I'm looking at Section 504.840,

20   emergency procedures.       My understanding from this

21   section that if a grievance is an emergency grievance,

22   there won't be a counselor's response because it goes to

23   the warden; is that correct?

24           A.    Yes and no.    So if it's turned over to the
25   warden, if he rules not an emergency, then he would have



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 40 of 53
                  Examination by Ms. Sifuentes
                                                                Page 91


1    no reason to file it.    He needs to go through the
2    regular process and get the counselor's response.          If he
3    concurs it is an emergency, that is correct.        It goes to
4    the grievance officer.    And what, in theory, is supposed
5    to happen is it goes to the front of all others that are
6    waiting to be answered.
7          Q.    Thank you for that clarification.       So in

8    Mr. Cobbs' case, the warden accepted it for emergency

9    review and, therefore, it goes to the front and there is

10   no counselor's response to provide?

11         A.    Correct.   That is what happened on the one
12   that he filed correctly.
13         Q.    If he was appealing the grievance he filed

14   correctly, you don't need the counselor's response, but

15   you do need the grievance officer's report and the chief

16   administrative officer's decision?

17         A.    Yes.
18         Q.    And you've also selected that you needed the

19   date when the incident occurred, but Mr. Cobbs corrected

20   that as well in his other grievance; is that correct?

21         A.    If I understood you -- I'm sorry.       Just
22   repeat the question.
23         Q.    Ms. Merz, can you read my question again,

24   please?

25               (Transcript read by the reporter as



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 41 of 53
                   Examination by Ms. Sifuentes
                                                             Page 92


1    requested.)

2                 MS. PATEL:   Objection to form of the

3    question.    Miss Benton, you can answer if you know.

4          A.     In his second grievance to us, yes.
5          Q.     (By Ms. Sifuentes)     Thank you, Miss Benton.

6    I'm going to show you another document.        I'm going back

7    to the grievance officer's report.       I missed something.

8    You recall we were discussing that the grievance officer

9    responded or completed a report and recommendation, I

10   should say, on this grievance on May 25th, 2018, right?

11         A.     Yes.
12         Q.     And then she submitted it to the CAO who made

13   a decision on May 29th, 2018?

14         A.     Yes.
15         Q.     And my understanding from the Administrative

16   Code Section 504.850 appeals is what the ARB must

17   receive if appealed within 30 days after the date of the

18   decision; is that correct?

19         A.     Yes.
20         Q.     Does the 30 days after the date of the

21   decision in this first section refer to this date that

22   the CAO made a determination?

23         A.     Yes.
24         Q.     So Mr. Cobbs' appeal was due within 60 days

25   from May 29th, 2018?



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 42 of 53
                    Examination by Ms. Sifuentes
                                                                Page 98


1    can go on.     The question was have you ever had an

2    incident where you received grievances about an officer

3    that were of such a severe nature that it caused you to

4    reach out to internal affairs?

5            A.    No.
6            Q.    Have you received -- sorry.        Let me start

7    over.

8            A.    Can I interject one thing?        Can I interject
9    one comment.
10           Q.    Oh, sure.   What do you need?

11           A.    When you -- the question that you just asked,
12   PREA, the Prison Rape Elimination Act, I think would
13   fall under the category of something so severe.          But
14   those have their own processing.         Those come to mind
15   because they're allegations against rape and sexual
16   assault.     But those have their own processing, and I
17   don't think that's what you were asking when you asked
18   if something was so severe that I would contact internal
19   affairs.     Because PREA from federal guidelines
20   immediately goes to internal affairs.
21           Q.    I understand.    You just want to clarify that

22   there's a separate process for grievances related to

23   rape because of that?

24           A.    Yes.
25           Q.    And so those are treated differently, and



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
           3:18-cv-03205-SLD-JEH # 34-7   Page 43 of 53
                   Examination by Ms. Sifuentes
                                                               Page 99


1    that's a separate category, and it's a severe issue?

2           A.    Correct.
3           Q.    I was going to ask about excessive force

4    incidents.    Have you had grievances of the severity of

5    excessive force alleged that caused you to reach out to

6    internal affairs?

7                 MS. PATEL:   Object to the form of the

8    question.    Same objection as before.      Miss Benton, you

9    can answer if you know.

10          A.    Yes.
11          Q.    (By Ms. Sifuentes)      Under what type of

12   circumstance?

13          A.    I don't remember specifically, but I do know
14   that based on what the offender wrote, I have called
15   internal affairs and had it presented where either no,
16   it didn't happen or yes, it did happen.
17          Q.    And one of the defendants in this case is

18   Officer Todd Scheffler, correct?

19          A.    Yes.
20          Q.    And have you had grievances concerning

21   Officer Scheffler sent to you?

22          A.    I would have to query that database to see if
23   his name came up.    But no, he does not ring a bell to
24   me.   But that doesn't mean I haven't answered grievances
25   on him.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 44 of 53
                   Examination by Ms. Sifuentes
                                                          Page 100


1          Q.     It doesn't ring a bell, doesn't stand out,

2    Officer Todd Scheffler?

3          A.     That is correct.
4          Q.     Mr. Cobbs' grievance made allegations against

5    Officer Todd Scheffler, correct?

6          A.     It does.
7          Q.     Is that grievance the only grievance you're

8    aware of that contains allegations about Officer

9    Scheffler?

10         A.     For Mr. Cobbs, yes, these two submissions.
11         Q.     Are you aware that Officer Scheffler has been

12   indicted for an assault against an inmate that

13   eventually led to the inmate's death?

14                MS. PATEL:   I'm going to object to the form

15   of the question and that it's outside the scope of this

16   deposition.   Miss Benton, I'm going to instruct you not

17   to answer the question.

18                MS. SIFUENTES:   I'm trying to probe into the

19   issue of why this particular grievance was so delayed.

20   By Miss Benton's own testimony, this is unusual

21   treatment of this grievance, and it's concerning an

22   officer who has also been indicted for murder.      I think

23   it's a relevant issue.

24                MS. PATEL:   Let's go off the record briefly.

25                MS. SIFUENTES:   Okay.



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 45 of 53
                   Examination by Ms. Sifuentes
                                                              Page 101


1                 (Off the record at 12:23 p.m.      Back on the

2    record at 12:27 p.m.)

3                 MS. SIFUENTES:   Can you repeat my question,

4    please?

5                 (Transcript read by the reporter as

6    requested.)

7                 MS. PATEL:   And I object to the question, the

8    form of the question, and I will advise Miss Benton not

9    to answer the question.

10         Q.     (By Ms. Sifuentes)     Miss Benton, are you

11   going to follow your attorney's advice and refuse to

12   answer the question?

13         A.     I am.
14         Q.     All right.

15                MR. GAUGHAN:   And, Rachel, you will want to

16   confirm that all similar questions along that line will

17   receive the same objection.

18                MS. SIFUENTES:   Is that correct, Hinal?

19                MS. PATEL:   I don't want to make a blanket

20   statement, because I'm not sure everything you're going

21   to ask.    So if you want to ask the questions and I'll

22   make the objections for the record, I think that might

23   be preferred.

24                MS. SIFUENTES:   Yeah, that's fine.     I

25   proffered for you that in the alternative I was going to



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 46 of 53
                    Examination by Ms. Sifuentes
                                                            Page 102


1    ask questions to establish whether or not Miss Benton

2    has any knowledge of appeals concerning inmate Larry

3    Earvin who died, involving Officer Todd Scheffler who is

4    also a defendant in this action and also the subject of

5    plaintiff Cobbs' appeal.     Will you make the same

6    objection and also instruct the witness not to answer.

7                MS. PATEL:   Yes.   I'm going to object to the

8    line of questions as it's outside the scope for the

9    purposes of this deposition regarding whether Mr. Cobbs

10   exhausted administrative remedies as it pertains to the

11   allegations in this case and stand by my request or

12   instruction that Miss Benton not answer this line of

13   questioning.

14         Q.    (By Ms. Sifuentes)      Miss Benton, you would

15   follow your attorney's advice; is that correct?

16         A.    That is correct.
17               MS. SIFUENTES:    And the plaintiff's position

18   is that the line of questioning is relevant.        Miss

19   Benton testified earlier that under circumstances where

20   multiple grievances are received concerning the same

21   defendant, depending on the circumstances, he might

22   request that internal affairs take action or send

23   information of other departments.

24               Here we have an inmate grievance that was not

25   responded to within a reasonable time frame.        Miss



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
             3:18-cv-03205-SLD-JEH # 34-7   Page 47 of 53
                       Examination by Ms. Patel
                                                            Page 103


1    Benton testified that it was an unusually long length of

2    time.    And Mr. Cobbs also never received a response to

3    his grievance.     For these reasons, we believe it is

4    relevant whether there are circumstances that if

5    grounds, the officials involved would delay or inhibit

6    Mr. Cobbs' ability to appeal this ARB.

7                  With that, I am done with my questioning and

8    turn it over to Miss Patel for questions of the witness.

9    EXAMINATION BY MR. PATEL:

10           Q.    Miss Benton, I just have a few questions and

11   we can get you out of here.       You were an executive II or

12   ARB chairman for about 17 years, right?

13           A.    Correct.
14           Q.    Do you know how many chairpersons you had in

15   2017?

16           A.    Five or six would be my guess.
17           Q.    How about in 2018?

18           A.    Maybe six or seven.
19           Q.    I wanted to briefly touch on the grievance

20   process a little bit.       How much time does an inmate have

21   to file a grievance on an issue?

22           A.    60 days.
23           Q.    And is that 60 days from when an alleged

24   incident arises?

25           A.    Correct.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 48 of 53
                Further Examination by Ms. Sifuentes
                                                               Page 109


1    about, there are no dates.      So we were -- it was a
2    hypothetical since he didn't give me a date of incident.
3    Could it have happened in November, sure.           It could have
4    happened in 2016.      He has to provide a date.      And so
5    that's what my original decision back to him was is,
6    one, I can't review it because you don't have facility
7    responses and, two, you need to provide a date.
8          Q.     Uh-huh.    But you know that this grievance was

9    accepted for emergency review by the warden in

10   January 2018, right?

11         A.     I only know that because you presented it,
12   but on this grievance there are no staff -- the two that
13   I got, there are no staff signatures on here.          So no, I
14   don't know that.
15         Q.     You know that because the document was later

16   sent to the -- I'm sorry, you're right.        You know that

17   because I showed you the version of the document that he

18   later submitted to the grievance officer?

19         A.     That is correct.
20         Q.     Yes.   And that version showed that he, in

21   fact, submitted it to the warden?

22         A.     Yes.
23         Q.     And it was accepted for emergency review on

24   January 18th, 2018.

25         A.     Correct.



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 49 of 53
                Further Examination by Ms. Sifuentes
                                                           Page 110


1          Q.     And could the warden have returned it and

2    asked for more information about the date?

3          A.     Well, since I'm not privy to what that
4    particular grievance said, the warden's determination is
5    simply to determine if the information that he is
6    writing in there is of an emergency nature or not.      I
7    doubt that any warden per se would remand a grievance
8    for additional date.      The grievance officer absolutely
9    could make that recommendation, but in the paperwork
10   that you've shown me, the warden's action there simply
11   determined the words and the context meet the emergency
12   nature or not.
13         Q.     Uh-huh.    So that the grievance that was dated

14   December 15th, 2017, at the top and December 18th, 2017,

15   at the bottom that was submitted to the warden on

16   January 18, 2018, was then submitted to the grievance

17   officer, right?

18         A.     Correct.
19         Q.     And there was a report issued on that

20   grievance?

21         A.     Correct.
22         Q.     And then the chief administrative officer,

23   the warden, made a decision?

24         A.     Correct.
25         Q.     In that grievance there was nothing left to



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
            3:18-cv-03205-SLD-JEH # 34-7   Page 50 of 53
                 Further Examination by Ms. Sifuentes
                                                              Page 111


1    do but send the report and the CAO response with the

2    grievance, the subject grievance to ARB to complete that

3    appeal, right?

4           A.     Correct.
5           Q.     So if Mr. Cobbs had sent that report to --

6    the CAO's response and that subject grievance to ARB, he

7    would have exhausted that appeal?

8           A.     If timely filed, yes.
9           Q.     If timely filed.    He could not timely file it

10   and exhaust his appeal if he never received the

11   grievance officer's report, right?

12          A.     I guess that would be correct.
13          Q.     You spoke a little bit about if he never

14   received it, there was a way for him to explain that to

15   you.   What would he have to do to show you that he never

16   received it?

17          A.     Well, as I previously answered, he would
18   submit his grievance with a letter saying, hey, I filed
19   this grievance, I haven't gotten a response.          And I
20   would probably check the CHAMP entries to see if they
21   got it or not.     And I would send a form and send it back
22   to him saying in the future please check with staff for
23   updates.     Records reflect this is currently pending.
24   Please be patient.       When you get a response, then submit
25   all in accordance with DR 504.



                     PohlmanUSA Court Reporting
                  (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 51 of 53
                Further Examination by Ms. Sifuentes
                                                           Page 112


1          Q.     So I think I just have two questions about

2    something else Ms. Patel asked you about, and that is

3    the other grievance, the February 15th, 2018, grievance.

4    And she asked you if Mr. Cobbs fully exhausted this

5    grievance and you said no, right?

6          A.     I did.
7          Q.     Because of the date of the grievance and the

8    date that he described the incident occurred, you

9    determined this grievance is untimely, correct?

10         A.     It wasn't timely filed, yes.
11         Q.     Was there anything he could do to cure this

12   untimely filing issue?

13         A.     Not with this submission.
14         Q.     So for this submission, there is no way for

15   him to properly fully exhaust this submission, this

16   grievance?

17         A.     Not this one, no, because he's untimely.    I
18   mean, at the top, he dated 12/18/17 and at the bottom
19   where he signed it's February 15th.       I don't know why he
20   sat on this grievance and didn't file it for over two
21   months.    The date he signed is the end of this 60 days
22   already.
23                I don't know why he held this for that long.
24   And it's clear, because he wrote his own dates here,
25   he's the one that wrote February 15th of 2018.      That is



                    PohlmanUSA Court Reporting
                 (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7    Page 52 of 53
                                                              Page 113


1    the 60th day from February -- I'm sorry, from

2    December 15.    She got it on March 1st.       I don't have any

3    reason to consider otherwise.

4          Q.    I don't have any further questions.

5                MS. PATEL:   Can we go off the record to

6    explain signature and go back on.

7                (Off the record at 12:50 p.m.        Back on the

8    record at 12:51 p.m.)

9                MS. PATEL:   Okay.      Miss Benton, I explained

10   to you when we were off the record your options

11   regarding waiver of signature of the deposition

12   transcript.    So would you like to waive your signature

13   or reserve your signature.

14               THE WITNESS:   I'll waive.

15               MS. PATEL:   Okay.      Thank you so much.

16               (Whereupon, signature was waived, and the

17   witness was excused at 12:52 p.m.)

18

19

20

21

22

23

24

25



                   PohlmanUSA Court Reporting
                (877) 421-0099    PohlmanUSA.com
          3:18-cv-03205-SLD-JEH # 34-7   Page 53 of 53
                                                         Page 114


1                           CERTIFICATE

2
                I, SHERRIE L. MERZ, Registered Diplomate
3    Reporter, Certified Shorthand Reporter and Certified
     Court Reporter, do hereby certify that there appeared
4    before me by video conference,

5                          SHERRY BENTON,

6    who was by me first duly sworn to testify to the truth
     and nothing but the truth of all knowledge touching and
7    concerning the matters in controversy in this cause;
     that the witness was thereupon carefully examined under
8    oath and said examination was reduced to writing by me;
     and that this deposition is a true and correct record of
9    the testimony given by the witness.

10
                I further certify that I am neither attorney
11   nor counsel for nor related nor employed by any of the
     parties to the action in which this deposition is taken;
12   further, that I am not a relative or employee of any
     attorney or counsel employed by the parties hereto or
13   financially interested in this action.

14
                IN WITNESS WHEREOF, I have hereunto
15   subscribed my name this 21st day of September, 2020.

16

17

18                        SHERRIE L. MERZ, RDR, CSR, CCR

19

20

21

22

23

24

25



                 PohlmanUSA Court Reporting
              (877) 421-0099    PohlmanUSA.com
